     Case 8:19-cv-02333-DOC-KES Document 29 Filed 05/29/20 Page 1 of 2 Page ID #:94


 1

 2

 3

 4                                                             JS-6
 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an              Case No. 8:19-cv-02333-DOC-KES
13      individual,
14                                            ORDER DISMISSAL WITH
        Plaintiff,                            PREJUDICE
15
        v.
16

17      YOUNG CHHANN, an
        individual; SOUNG CHHANN,
18      an individual; and DOES 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27
                                          1
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
     Case 8:19-cv-02333-DOC-KES Document 29 Filed 05/29/20 Page 2 of 2 Page ID #:95


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Young Chhann
 3
      and Soung Chhann (“Defendant”), the Court hereby enters a dismissal with
 4

 5    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6    party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: May 29, 2020
10

11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
